
	

116 SRES 474 ATS: To authorize representation by the Senate Legal Counsel in the case of Martin F. McMahon v. Senator Ted Cruz, et al.
U.S. Senate
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		2d Session
		S. RES. 474
		IN THE SENATE OF THE UNITED STATES
		
			January 16, 2020
			Mr. Schumer submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To authorize representation by the Senate Legal Counsel in the case of Martin F. McMahon v.
Senator Ted Cruz, et al.
	
	
 Whereas, Senators Ted Cruz, Lindsey Graham, Mitch McConnell, and Rand Paul have been named as defendants in the case of Martin F. McMahon v. Senator Ted Cruz, et al., Case No. 1:19–cv–03774–TSC, currently pending in the United States District Court for the District of Columbia;
 Whereas, pursuant to sections 703(a) and 704(a)(1) of the Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(1), the Senate may direct its counsel to defend Members of the Senate in civil actions relating to their official responsibilities: Now, therefore, be it
		
	
 That the Senate Legal Counsel is authorized to represent Senators Ted Cruz, Lindsey Graham, Mitch McConnell, and Rand Paul, and any other Member who may be named as a defendant in the case of Martin F. McMahon v. Senator Ted Cruz, et al.
		
